 Case 6:20-cv-00284-JDK-JDL Document 6 Filed 12/07/20 Page 1 of 2 PageID #: 23




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

                                           §
CORY THOMAS,                               §
                                           §
     Petitioner,                           §
                                           §
v.                                         §    Case No. 6:20-cv-284-JDK-JDL
                                           §
DIRECTOR, TDCJ-CID,                        §
                                           §
     Respondent.                           §
                                           §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Petitioner Cory Thomas, an inmate proceeding pro se, filed this petition for the

 writ of habeas corpus challenging the legality of TDCJ’s failure to release him on

 mandatory supervision or provide him with adequate notice concerning the failure to

 release him. The case was referred to United States Magistrate Judge John D. Love

 pursuant to 28 U.S.C. § 636. The Magistrate Judge issued a Report recommending

 that the petition be dismissed without prejudice for failure to exhaust his state

 remedies, as required by 28 U.S.C. § 2254(b). Docket No. 3.

       Petitioner objected to the Magistrate Judge’s Report arguing that he was

 denied due process. Docket No. 5. With regard to exhaustion, Petitioner appears to

 contend that the Texas Court of Criminal Appeals lacks jurisdiction. Id. This is

 incorrect. See, e.g., Ex parte Carraway, No. WR-46,346-08, 2020 WL 1161809 (Tex.

 Crim. App. Mar. 11, 2020) (remanding claim of denial of release on mandatory

 supervision to the trial court for factual findings); Galvan v. Director, TDCJ- CID,



                                           1
Case 6:20-cv-00284-JDK-JDL Document 6 Filed 12/07/20 Page 2 of 2 PageID #: 24




No. 9:19-cv-196, 2020 WL 5665102 (E.D. Tex. Aug. 24, 2020) (dismissing federal

habeas petition claiming failure to release on mandatory supervision for failure to

exhaust state remedies).

       Having conducted a careful de novo review of those portions of the Magistrate

Judge’s proposed findings and recommendations to which the Petitioner objected, the

Court has determined that the Report of the Magistrate Judge is correct, and the

Petitioner’s objections are without merit. See 28 U.S.C. § 636(b)(1) (District Judge

shall “make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.”).

       Accordingly, the Court hereby OVERRULES Petitioner’s objections (Docket

No. 5) and ADOPTS the Report of the Magistrate Judge (Docket No. 3) as the opinion

of the District Court. It is further ORDERED that this civil action is DISMISSED

WITHOUT PREJUDICE.              A certificate of appealability is DENIED, with this

denial referring solely to an appeal of the present case and having no effect upon

Petitioner’s right to seek relief in state court or to again seek relief in federal court in

the event the state courts do not grant him the relief he seeks.             It is further

ORDERED that any and all motions which may be pending in this civil action are

hereby DENIED as MOOT.

       So ORDERED and SIGNED this 7th day of December, 2020.



                                             ___________________________________
                                             JEREMY D. KERNODLE
                                             UNITED STATES DISTRICT JUDGE




                                             2
